UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1080



STEPHEN AKIN MOLAJOYE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-625-532)


Submitted:   July 22, 2003                 Decided:   August 12, 2003


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bokwe G. Mofor, IMMIGRATION LAW CENTER, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Earle
B. Wilson, Senior Litigation Counsel, Leslie M. McKay, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen Akin Molajoye, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   denying   his   motion   to   reopen   and   for

reconsideration. We have reviewed the administrative record and the

Board’s order and find that the Board did not abuse its discretion

in denying Molajoye’s motion to reopen.    See 8 C.F.R. § 1003.2(a)

(2003); INS v. Doherty, 502 U.S. 314, 323-24 (1992).    Accordingly,

we deny the petition for review on the reasoning of the Board.     See

In re: Molajoye, No. A29-625-532 (B.I.A. Dec. 16, 2002).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     PETITION DENIED




                                 2